494 F.2d 45
Katie Ruth ANDERSON et al., Plaintiffs-Appellants,v.J. T. ROBINSON, Individually and as Police Chief of the Cityof Natchez, Mississippi, etc., Defendant-Appellee.
No. 73-2638.
United States Court of Appeals, Fifth Circuit.
May 16, 1974.

Herman Wilson, Lawyers' Committee for Civ. Rights Under Law, Jackson, Miss., Thomas E. Engel, Lawrence D. Ross, New York City, Bernard Jolles, Portland, Or., Lionel G. Hest, New York City, for plaintiffs-appellants.
Joseph S. Zuccaro, Natchez, Miss., A. F. Summer, Atty. Gen., William A. Allain, 1st Asst. Atty. Gen., Charles A. Marx, Jackson, Miss., Edwin E. Benoist, Jr., Natchez, Miss., for defendant-appellee.
Before COLEMAN, CLARK and GEE, Circuit Judges.
PER CURIAM:


1
In this multiple-party action, appeal is taken from a judgment below adjudicating the claims of fewer than all of the parties plaintiff.  No certificate under Fed.R.Civ.P. 54(b) appears in the record, and the parties agree that none has issued.  We therefore dismiss the appeal for want of jurisdiction.  E.G., Foret v. McDermott, 484 F.2d 992 (5th Cir. 1973).


2
Should the district court enter a new judgment and issue the Rule 54(b) certificate, the appeal from that judgment may be submitted on the record and briefs prepared for this appeal, supplemented by the new judgment and certificate, and on the oral arguments heretofore heard.


3
Dismissed.